Citation Nr: 0915221	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
residuals of recurrent dermatofibrosarcoma protuberance 
(DFSP) associated with herbicide exposure.

2.  Entitlement to a rating in excess of 10 percent for 
scarring associated with the DFSP. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to August 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held at the RO in December 2008; a transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran last received a VA examination for his service-
connected recurrent residuals of recurrent DFSP in November 
2006.  At his December 2008 Board hearing the Veteran 
testified that this disability had increased in severity in 
the past year or year and a half.  In particular he felt that 
he had more muscle loss involving greater restriction of 
raising his left arm, constant itching and burning and a 
numbness and pins and needles feeling.  He also indicated 
that he had associated hematomas.  As the Veteran has alleged 
worsening of the DFSP residuals since the last examination 
and as that examination was more than two years ago, the 
Board finds that a new VA examination is necessary prior to 
final adjudication of the Veteran's claim.  On remand, the RO 
should update the record with any more current treatment 
records pertaining to the DFSP residuals.             

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for DFSP and 
its residuals since November 2006 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.  

2.  The RO should arrange for a VA 
examination to determine the current 
severity of the Veteran's residuals of 
recurrent DFSP, including his associated 
scarring.  The Veteran's claims folder 
should be made available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests 
(including range of motion studies of the 
Veteran's arm and shoulder) should be 
performed.  Photographs of the affected 
area, including any scarring and hematoma, 
should be taken and included in the claims 
folder for further review.

The examiner should note all muscles that 
have been damaged by the recurring DFSP 
and should comment on the extent of any 
current muscle disability or loss.  The 
examiner should also specifically comment 
on the nature and extent of any current 
functional limitations resulting from the 
recurring DFSP.  In this regard, it should 
be noted whether pain, weakness, fatigue 
and incoordination are present and if so, 
how such symptoms are manifested.  

In addition, the examiner should evaluate 
the nature of any scarring that has 
resulted from the DFSP.  The examiner 
should note the size of any scars; whether 
any scars are unstable; whether scars are 
tender, painful and/or cause limitation of 
motion; whether there is any underlying 
soft tissue damage associated with the 
scarring; and the extent of any itching or 
other discomfort associated with the 
scarring.  The examiner should also 
comment on whether any hematomas are 
present and if so, whether there is any 
disability associated with them. 

3.  The RO should then readjudicate the 
issues.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

